Per Curiam.
This was an action to recover for services rendered, and presents only a simple question of fact. Appellant attempts to find a legal question involved, because of the fact that some of the *704services were rendered prior to the incorporation of the defendant, and at the request of a Mr. Hockett, who was the prime, mover in the organization of appellant and became its president.
We do not find any legal question arising out of this situation, because the court expressly finds that, after its organization, the company adopted and made use of these services, and in consideration of respondent remaining in its employ as manager, expressly agreed to pay him for these particular services at the rate of $100 per month. This finding is clearly supported by the testimony; and with it established, there can be no question of law involved.
The judgment is therefore affirmed.